Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 7, 2008 REGISTRATION NOS. 333-149779 811-21757 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] POST-EFFECTIVE AMENDMENT NO. 13 AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] POST-EFFECTIVE AMENDMENT NO. 9 AMERICAN INDEPENDENCE FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MEZZANINE NEW YORK, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANTS TELEPHONE NUMBER, INCLUDING AREA CODE: (212) 488-1331 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND, ESQ. DECHERT LLP 1 NEW YORK, NY 10036-6797 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX): [ ] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (b) [ ] ONE (DATE) PURSUANT TO PARAGRAPH (b) [ ] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a) (1) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A) (1) [X ] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a) (2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (a) (2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. January 1, 2009 Class A Shares Class C Shares The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. The Notice of Privacy Policy and Practices of the Funds is included with this Prospectus, but is not considered to be a part of the Prospectus. Inside This Prospectus Descriptions of the Funds goal, strategy, and main risks, along with information on costs, and the individuals who manage the Fund. About the Fund NestEgg Target Date Funds 1 NestEgg 2050 Fund 4 The Investment Adviser 11 How to Invest The Share Classes 8 How To Buy Fund Shares 14 How To Sell and Exchange Fund Shares 16 Shareholder Services and Policies 18 Information, instructions, and policies to know about your fund account and transactions 20 Distributions and Taxes 24 Notice of Privacy Policy 27 About the Fund The NestEgg 2050 Target Date Fund is offered to investors who are saving for a particular goal in life  such as retirement  or need to withdraw a substantial portion of their investment in, or close to, the year named in the Funds title. Over a market cycle, approximately 40% of the equity portion of the Fund and typically less than 5% of the fixed income portion of the Fund will be held in securities outside the United States.
